Citation Nr: 0013889	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 13, 1998, 
for the assignment of 30 percent evaluations for the 
postoperative residuals of repair of subluxating and 
dislocating right and left shoulders.














 
INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  This matter comes on appeal from a September 1998 
decision by the Houston, Texas, VA Regional Office.



FINDINGS OF FACT

1.  Entitlement to disability ratings greater than 20 percent 
for service-connected right and left shoulder disabilities 
was denied by the Board of Veterans' Appeals in January 1998.

2.  Outpatient treatment at a VA medical facility sought by 
the veteran on March 13, 1998, demonstrated increased 
impairment associated with the service-connected right and 
left shoulder disabilities.

3. A formal claim for increased evaluations for the service-
connected right and left shoulder disabilities was submitted 
on March 23, 1998.

4.  The service-connected shoulder disabilities were assigned 
30 percent evaluations, effective March 13, 1998, in a rating 
decision in September 1998.


CONCLUSION OF LAW

An effective date earlier than March 13, 1998, for the 
assignment of 30 percent evaluations for the postoperative 
residuals of repair of subluxating and dislocating right and 
left shoulders is not warranted.  38 U.S.C.A. §§ 7104, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


38 U.S.C.A. § 7104 provides, in part: (a) All questions in a 
matter which under section 511(a) of this title is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary. Final decisions on such appeals 
shall be made by the Board. Decisions of the Board shall be 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation. (b) Except as 
provided in section 5108 of this title, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.
 
The effective date of increased evaluations will be provided 
as follows: 
(1) General. Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later. A retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection. 

(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 38 U.S.C.A. §§ 5110(a) 
and 5110(b)(2); 38 C.F.R. § 3.400(o).

In the present case, service connection for the disabilities 
at issue was granted by the Board in April 1973. A rating 
decision the following month assigned 20 percent evaluations 
for the right and left shoulder conditions.  Disability 
ratings greater than 20 percent were denied by the Board in a 
January 1998 decision, which is final. Clear and unmistable 
error in the January 1998 Board decision has not been 
alleged.

A reopened claim for increased evaluations for the bilateral 
shoulder disabilities was received from the veteran on March 
23, 1998. Following a review of VA outpatient clinic records 
demonstrating an increase in severity of the service-
connected shoulder disabilities, evaluations of 30 percent 
for each shoulder were assigned by the RO in September 1998.  
Based on an outpatient record dated March 13, 1998, the 
increased evaluations were made effective that date. Factual 
evidence of increased disability prior to March 13, 1998, is 
not shown.  Although the veteran has asserted that the 
increased evalautions should be effective in 1995, given the 
finality of the January 1998 Board decision and the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o), no 
basis is established for an effective date earlier than March 
13, 1998.  The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. § 5107.
 

ORDER

An effective date earlier than March 13, 1998, for the 
assignment of 30 percent evaluations for the postoperative 
residuals of repair of subluxating and dislocating right and 
left shoulders is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

